DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-2) and Species I (FIG. 1-9J) in the reply filed on 1/20/2021 is acknowledged. Claims 3-18 have been withdrawn without traverse. Examination of claims 1 and 2 is presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broder (US 5664269 A), herein referred to as Broder.
Regarding claim 1, Broder discloses a bedding system comprising a bedding component having a front fabric (first sheet 10 and second sheet 20) and a back fabric (third sheet 30 and fourth sheet 40), the front fabric and back fabric being attached together (see FIG. 2), wherein the front fabric comprises a first pattern print (decorative indicia 10c and 20c) and a first solid print (see Col. 4, lines 41-46; teaches first and second sheets can comprise patterns or colors) and 
Regarding claim 2, Broder discloses the bedding component comprises at least one selected from a group consisting of a duvet, a duvet cover, a comforter, a quilt, a blanket, a fitted sheet, a flat sheet, a pillow case and/or a pillow sham (see Col. 3, lines 57-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses duvets, sheets, covers, comforters, quilts, blankets, and pillow cases relevant in scope and structure to the claimed invention. The reference relied upon for the rejections presented above is Broder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/25/2021